Citation Nr: 9933212	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  95-34 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin rash.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of frostbite of the feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to July 
1953.  By rating action dated in January 1992 the Department 
of Veterans Affairs (VA) Regional Office, Chicago, Illinois, 
denied entitlement to service connection for conditions 
including a skin condition of the hands and feet and 
residuals of frostbite.  The veteran was duly notified of the 
decision and did not appeal.  In September 1994 he submitted 
additional information for the purpose of reopening his 
claims for service connection for a skin condition of the 
hands and feet and for residuals of frostbite.  He also 
submitted a claim for service connection for hypertension.  
In a February 1995 rating action the regional office denied 
entitlement to service connection for hypertension and held 
that new and material evidence had not been submitted to 
reopen the claims for service connection for a skin condition 
of the hands and feet and residuals of frostbite.  The 
veteran appealed from those decisions.  The case is now 
before the Board of Veterans' Appeals (Board) for appellate 
consideration.


FINDINGS OF FACT

1.  Hypertension was not demonstrated during the veteran's 
period of military service and there is no current diagnosis 
of hypertension.

2.  By rating action dated in January 1992 the regional 
office denied entitlement to service connection for a skin 
condition of the hands and feet and residuals of frostbite.

3.  The veteran was duly notified of the January 1992 
decision and did not appeal.

4.  In September 1994 the veteran submitted additional 
information for the purpose of reopening his claim for 
service connection for a skin condition of the hands and feet 
and residuals of frostbite.

5.  In a February 1995 rating action the regional office held 
that the additional information was not new and material and 
was insufficient to reopen the claims for service connection 
for a skin condition of the hands and feet and residuals of 
frostbite.

6.  The evidence that has been received subsequent to the 
January 1992 rating action regarding the claims for service 
connection for a skin condition of the hands and feet and 
residuals of frostbite is essentially cumulative in nature or 
does not bear directly on the issues in question.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for hypertension.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991).

2.  The evidence received since the January 1992 rating 
action denying entitlement to service connection for a skin 
condition of the hands and feet and residuals of frostbite is 
not new and material.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

3.  The January 1992 rating action denying entitlement to 
service connection for a skin condition of the hands and feet 
and residuals of frostbite is final and may not be reopened.  
38 U.S.C.A. §§ 5107, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
20.302 (1999).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Claim for Service Connection for Hypertension

The threshold question to be answered with regard to the 
veteran's claim for service connection for hypertension is 
whether he has presented evidence of a well-grounded claim; 
that is, a claim which is plausible.  If he has not presented 
a well-grounded claim, his appeal must fail and there is no 
duty to assist him further in the development of the claim 
because such additional development would be futile.  
38 U.S.C.A. § 5107(a); effective on and after September 1, 
1989.  As will be explained below, the Board finds that that 
claim is not well grounded.

The National Personnel Records Center has advised that there 
are no service medical records of the veteran available and 
that any such records may have been destroyed in a fire which 
occurred at that facility in 1973.  Accordingly, the Board 
will base its decision on the evidence of record.

The veteran's initial claim for VA disability benefits was 
submitted in August 1991.  He referred to rashes, low blood 
pressure and frostbite of the feet.

VA outpatient treatment records were received by the regional 
office reflecting that the veteran was observed and treated 
for various conditions during 1990 and 1991.  In 1990 he was 
seen for gastrointestinal problems.  His blood pressure was 
110/68.  In May 1991 he was seen for skin problems involving 
his hands and feet.

Records were later received from the Humana Health Care Plan 
reflecting the veteran's treatment for various conditions 
from 1986 to 1993.  A skin condition was noted in June 1986.  
He was seen in December 1992 for an eye disorder.  His blood 
pressure was 110/80.  He was seen in February 1993 for an eye 
problem and blood pressure readings of 130/102 and 122/98 
were recorded.  Hypertension was indicated.  He was seen in 
June 1993 for a stomach problem and his blood pressure was 
100/80.  Another record dated in August 1993 shows that the 
veteran's blood pressure was 110/96.

In March 1994 the veteran submitted a claim for disability 
pension benefits based on gastrointestinal problems.

The veteran was afforded a VA general medical examination in 
April 1994.  Blood pressure readings ranging from 120/80 to 
140/80 were recorded.  The only diagnoses pertained to 
gastrointestinal problems.

At a hearing in September 1994 before a hearing officer at 
the regional office, the veteran related that he had been 
suffering from high blood pressure during his military 
service.  He stated that the doctors told him that it had 
been caused by medication and his diet.  He stated that he 
had been given a diet and was permanently staying on it.  He 
indicated that the VA general medical examination had been 
conducted on a day when he was under less stress.  He stated 
that he had been having his blood pressure checked by the VA 
and on occasion it was high.  He related that when his blood 
pressure was high he had been told to relax, sit outside for 
a while and come back and he would be checked again.

The veteran thereafter provided the names and addresses of a 
number of private medical facilities where he had reportedly 
received treatment after service and several physicians who 
had provided treatment after service.  The regional office 
wrote to the private medical facilities and physicians and no 
records could be obtained except from the Humana Health Care 
facility reflecting treatment of the veteran for various 
condition in 1995.  Hypertension was not indicated.

At a VA examination for hypertension in January 1995, the 
veteran's blood pressure readings were 120/90 sitting, 120/90 
lying down, and 120/85 standing.  It was noted that he was 
not on any blood pressure medication.  The examiner further 
noted that there was no evidence of hypertension on that 
examination.

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  A service connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  Rabideau v. Derwinski, 
2 Vet. App. 141 (1992).

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  In this case, the veteran 
has not submitted any medical evidence establishing that 
hypertension was either present during his period of active 
service or that he currently has hypertension.  Although 
elevated blood pressure readings were made at a private 
medical facility in February 1993 and a diagnosis of 
hypertension was made, other blood pressure readings at that 
facility prior to and after that time were normal.  Further, 
several blood pressure readings were taken when the veteran 
was afforded the VA general medical examination in April 1994 
and all of the readings were normal.  Although the veteran 
testified at the September 1994 hearing on appeal that he had 
had hypertension during service, he has provided no medical 
evidence or other independent objective evidence in support 
of his assertion.  Accordingly, since the veteran has not 
submitted any medical evidence that would support his claim, 
the Board concludes that he has not met the initial burden of 
presenting evidence of a well-grounded claim imposed by 
38 U.S.C.A. § 5107.  It follows that favorable action in 
connection with his appeal for service connection for 
hypertension is not in order.

Although the Board has considered and disposed of the 
veteran's claim for service connection for hypertension on a 
ground different from that of the regional office, that is, 
whether the veteran's claim is well grounded rather than 
whether he is entitled to prevail on the merits, the veteran 
has not been prejudiced by the Board's decision.  In assuming 
that his claim was well grounded, the regional office 
accorded the veteran greater consideration than his claim 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  To remand this case to the regional 
office for consideration of the issue whether the claim is 
well grounded would be pointless and in light of the law 
cited above, would not result in a determination favorable to 
the veteran.  VA O.G.C.PREC.OP. 16-92, 57 Fed. Reg. 49, 747 
(1992).  To submit a well-grounded claim, the veteran would 
need to offer competent evidence, such as a medical 
statement, that he had hypertension either during service or 
within one year following his release from active duty and 
that he currently has such condition.  Robinette v. Brown, 
8 Vet. App. 69 (1995).

II.  Whether New and Material Evidence has been Presented to 
Reopen Claims of Entitlement to Service Connection for a Skin 
Condition of the Hands and
Feet and Residuals of Frostbite

By rating action dated in January 1992 the regional office 
denied entitlement to service connection for a skin condition 
of the veteran's hands and feet and residuals of frostbite.  
He was duly notified of the decision and did not submit an 
appeal.

In September 1994 the veteran submitted additional 
information for the purpose of reopening his claim.  In a 
February 1995 rating action the regional office held that the 
additional information was not new and material and was 
insufficient to reopen the claim.  The veteran appealed from 
that decision.

The applicable legal criteria provide that, when a prior 
determination on an issue is not appealed, it becomes final.  
It may not be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 
20.302.  New and material evidence means evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which, by itself or in 
connection with other evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Elkins v. 
West, 12 Vet. App. 209 (1999).

In this case, the evidence of record at the time of the 
January 1992 rating action included VA outpatient treatment 
records dated in 1990 and 1991 reflecting the veteran's 
treatment for various conditions including skin conditions 
diagnosed as tinea cruris, dyshidrotic eczema of the hands 
and chronic eczema of the feet. 

The evidence that has been added to the record since the 
January 1992 rating action includes records from the Humana 
Hospital reflecting treatment of the veteran for various 
conditions from 1986 to 1993.  In June 1986 it was noted that 
there was minimal crusting of the dome of his head.  
Impressions were made of alopecia or seborrheic dermatitis.

When the veteran was afforded the VA general medical 
examination in April 1994 a fungal infection involving both 
feet was noted.  Diagnoses were made of gastrointestinal 
conditions.  Frostbite was not demonstrated.

During the September 1994 hearing on appeal, the veteran 
related that he had been exposed to frostbite in 1951 when he 
was in Germany.  He indicated that currently every winter his 
feet cracked open.  They also itched.  He indicated that the 
VA had given him some medication for the condition.  He also 
related that he had skin problems in his groin and on his 
hand and around his eyes.

Additional records received from the Humana Hospital in May 
1995 reflect that the veteran was seen in April 1995 with a 
complaint of pain and swelling involving his feet.  A hallux 
valgus deformity was indicated.  There was also bilateral 
plantar soft tissue swelling.

The additional evidence that has been received since the 
January 1992 rating action consists primarily of medical 
records reflecting treatment of the veteran for various 
conditions including skin problems; however, the treatment 
was many years following the veteran's separation from 
military service.  Frostbite has not been demonstrated on any 
of the medical reports.  Although the veteran testified at 
the September 1994 hearing at the regional office that he had 
developed frostbite of the feet and a skin condition during 
service, his testimony was simply a reiteration of prior 
assertions.  Thus, although the evidence received since the 
January 1992 rating action is new, it is not considered to be 
material.  The additional evidence is not considered to be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the veteran's 
claims for service connection for a skin condition involving 
his hands and feet and frostbite of the feet are not reopened 
and the January 1992 rating action denying entitlement to 
service connection for those conditions is final.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104, 3.156, 20.302.


ORDER

Entitlement to service connection for hypertension is not 
established.  New and material evidence has not been 
submitted to reopen claims of entitlement to service 
connection for a skin condition involving the hands and feet 
and frostbite of the feet.  The appeal is denied.  



		
	TRUDY S. TIERNEY
	Acting Member, Board of Veterans' Appeals




 

